Faircloth, C. J.:
The three cases of Harriss v. Wright and others were, by consent, consolidated and tried as one case. Before this controversy arose, Harriss and others were the Mayor and Board of Aldermen in office; and they insist that they are the rightful owners of their offices, holding over on the ground that there has been no valid appointment or election of any successors. The defendant, AVright, claims the office of Mayor of the city of AATlmington by virtue of the Governor’s appointment under the authority of the Act of Assembly of 1897, Chapter 150, ratified March 5, 1897. The defendants, Taylor and Green, severally, with their respective Boards of Aldermen, claim said offices bj7-reason of certain elections held for the said city government. As defendant AYright admits .that he has no right to said office unless said Act of Assembly is valid, we will direct our attention first to his contention.
Under our system, it is said that sovereign power resides with the people; and this is true, so far as sovereignty can exist in human affairs. In England we understand that Parliament is the sovereign power of the country. In this *179country the sovereign people have established national and state constitutions, and these constitutions are the supreme law of the land. They have divided and subdivided the powers of government, with such power in each division or department or branch as they deemed expedient for the good of the public, and local convenience of the citizens. Among these is the legislative branch, invested with a vast field of poAver, and in fact all legislative poAA- er not prohibited by the organic law. These great powers are exercised within legislative discretion, and, although AA'e know by experience that this exercise of power is sometimes abused, yet this seems inseparable from the nature of human institutions. No man or men have yet been able to establish a government capable of accomplishing its legitimate ends, and also incapable of some inconvenience and mischief. In our system a prime object has been to give the people all the rights of persons and things that are consistent with such restraint as are necessary for the public good and general welfare, and among these is the principle of local self-government; and AAre Avere impressed by all the parties to this controversy, during the argument, AA'itli their avowed devotion to that principle. Prior to 1875 the principle of local self-government was absolutely safe and secure by provisions of the organic laAAr of the State, but during that year a constitutional convention convened, and, for reasons presumably satisfactory to itself, amended article 7 of the constitution, in these words: “Section 14. The General Assembly shall have full power by statute to modify, change or abrogate any and all of the provisions of this article, and substitute others in their place, except sections seven, nine and thirteen.” Thus was placed at the will and discretion of the Assembly, the political branch of the State government, the election of county officers, the duty of county commissioners, the division of counties into districts, the corporate powers of districts and townships, the election of township officers, *180the assessment of taxable property, tlie drawing of money from the county or township treasury, the entry of officers on duty, the appointment of Justices of the Peace, and all charters, ordinances, and provisions relating to municipal corporations. These important subjects were fixed and distinctly settled in the constitution before the adoption of said amendment, and the present controversy is one of the practical results of such change in the constitution. "With the motives and wisdom of the adoption of said Section 14, Article 7, this Court has nothing to do.
The Act of 1897, Chapter 150, to amend the charter of the city of Wilmington, provides “that there shall be elected by the qualified voters of each ward one Alderman only, and there shall be appointed by the Governor one Alderman for each ward, and the Board of Aldermen thus constituted shall elect a Mayor according to laws declared to be'in force by this Act,” and repeals all laws in conflict with this Act. Is that Act constitutional or void? That is the pivotal point in this contention. It seems not to be denied that under Article 7, Section 14, the Legislature may not only “modify, change or abrogate” all the enumerated Sections of said Article, but may “substitute others in their place;” but it is argued that the Act of 1897, Chapter 150, assumes more power than is authorized by Article 7, Section 14. How it exceeds the authority, is not clearly pointed out. There is no limitation on the power in said Section 14, and we have found none elsewhere in the constitution. Constitutions are general in their provisions, and clo not enter into details. Certainly, ours has not done so in this instance. It is urged, however, that the exercise of the power now claimed under the Act would infringe upon general principles of law, and would deprive the people, in this particular respect, of the power of local self-government. A brief answer would seem to be, “Lex ita scripta est.” What kind of substitute could *181the Legislature make without subjecting itself to the same objection? Let us suppose that in pursuance of Section 14 the Legislature should “modify and change” Section 12 of Article 7, and insert therein these words: “There shall be elected by the qualified voters of each ward one Alderman only, and there shall be appointed by the Governor one Alderman for each ward.” The validity of that substitution would not be questioned. Is it, then, any more efficacious in that form than the sanie language in the Act under consideration, each provision depending solely upon said Section 14, Article 7, for its'vitality? The people, then, by adopting Article 7, Section 14, have clearly invested their representatives in the Legislature with the power in question, to be exercised at their discretion, with -which the Court cannot interfere. AVe had some comment on Article 8, Section 4, as controlling the subject before us. That Section does refer to cities and towns, by its very terms. It requires the Legislature to provide for the organization of cities and towns, and to restrict the power of such cities and towns in the particulars therein enumerated. There is no restraint upon the Legislature, and no conflict with Article 7, Section 14. This Section 4 is an exact copy of Article 8, Section 9, of the constitution of New York. It was held in that State, and several others having the same constitutional provision, that what the restrictions should be upon the enumerated powers, and how they shall be imposed, are subjects left to the discretion of the legislative department, with the exercise of which the Courts cannot interfere. W e are led, then, to conclude, upon the language of Section 14, and upon some of the best text writers, and upon the recognition of the principle we are announcing by this Court, that the Act of 1897, Chapter 150, is constitutional and valid. Mills v. Williams, 33 N C., 558; Dare County v. Currituck County, 95 N. C., 189; Lilly v. Taylor, 88 N. C., 489; Wood v. Town *182of Oxford, 97 N. C., 227; McCormac v. Commissioners, 90 N. C, 441; Brown v. Commissioners, 100 N. C., 92; Wallace v. Trustees, 84 N. C., 164.
Much of the learning with which we were entertained on the argument refers to the law prior to, and unlike, Article 7, Section 14. Some of the briefs filed draw in question the power of the Legislature to delegate its authority in the premises to the Governor, as is done in the Act we have discussed. This cannot now be seriously disputed in North Carolina. AVe refer to one case which fully sets that matter at rest, and which has been followed uniformly in other cases and to the same effect. Thompson v. Floyd, 47 N. C., 313. The Legislature, when not prohibited, acts through agents, — either individuals or corporate bodies. Practically, it could not well discharge its duty without such agencies.
Our opinion is that defendant AVright, and his Board of Aldermen are the rightful owners of the offices in the city government now occupied by them.
Reversed.